
	

114 HRES 651 IH: Condemning the recent violent terrorist attack against Taylor Force and the recent wave of terrorism against Israel and Palestinian Authority President Mahmoud Abbas’ failure to condemn such attacks.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 651
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Hastings submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the recent violent terrorist attack against Taylor Force and the recent wave of
			 terrorism against Israel and Palestinian Authority President Mahmoud
			 Abbas’ failure to condemn such attacks.
	
	
 Whereas, on March 8, 2016, Mr. Taylor Force was stabbed to death by a Palestinian terrorist; Whereas Mr. Force was a graduate of West Point and served in the United States Army as a Field Artillery Officer;
 Whereas Mr. Force honorably served tours of duty in Afghanistan and Iraq; Whereas Mr. Force was in Israel on a trip sponsored by Vanderbilt University at which he was pursuing a Masters in Business Administration;
 Whereas after the tragic and horrific murder of Mr. Force, the United States and Israel condemned the terrorist who carried out the attack in the strongest terms possible and without delay;
 Whereas Palestinian Authority President Abbas refused to condemn the terrorist who murdered Mr. Force;
 Whereas Palestinian Authority President Abbas’ Fatah Party posted a cartoon on its Twitter account of a hand holding a knife over Israel and the Palestinian territories with a caption calling the Palestinian terrorist who murdered Mr. Force a hero and a martyr;
 Whereas Palestinian Authority President Abbas’ and the Fatah Party’s continued glorification of terrorists is not conducive to establishing an environment in which a peaceful resolution of the current conflict may be achieved;
 Whereas Mr. Force’s murder by a Palestinian terrorist is yet another tragedy in a sustained and growing trend of near-daily attacks by Palestinian terrorists against Israeli citizens and those who visit Israel in peace and friendship;
 Whereas President Abbas has characterized the recent rise of violence against Israelis by Palestinian terrorists as a justified uprising;
 Whereas President Abbas and Iran have championed payments to terrorists and their families, including Iran’s pledge to pay these terrorists and their families $7,000 for committing acts of terrorism;
 Whereas these terrorist attacks must be and are condemned in the strongest terms by both the United States and Israel; and
 Whereas Palestinian Authority President Abbas not only refuses to condemn the terrorists who carry out these attacks, but allows his party to glorify them and their heinous actions: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States— (1)should continue to condemn each and every act of violence against Israeli citizens and those who visit Israel in peace and friendship;
 (2)believes that any chance at lasting peace will only occur through peaceful, bilateral discussions coupled with sound counsel from peaceful allies;
 (3)expresses support for individuals and organizations working to encourage cooperation between Israelis and Palestinians dedicated to achieving a peaceful resolution to the Israeli-Palestinian conflict;
 (4)calls on Palestinian Authority President Abbas and the international community to join us in condemning the current wave of terrorism in Israel; and
 (5)reaffirms the strong relationship between Israel and the United States.  